                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CHARLIE B. BUSH JR.,

                     Plaintiff,                              4:20CV3029

       vs.
                                                         MEMORANDUM
TONY’S CREW, INC., a Nebraska                             AND ORDER
Corporation; MICHAEL L. HORN, and
KATHY J. HORN,

                     Defendants.


        Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
(Filing No. 6.) The court now conducts an initial review of Plaintiff’s claims to
determine whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2)
(requiring the court to dismiss actions filed in forma pauperis if they are frivolous or
malicious, fail to state a claim on which relief may be granted, or seek monetary
relief against a defendant who is immune from such relief).

                        I. SUMMARY OF COMPLAINT

      Plaintiff seeks to recover $5,875.00 from his former landlord under
Nebraska’s Uniform Residential Landlord and Tenant Act, Neb. Rev. Stat. §§ 76-
1401 to 76-1449 (Westlaw 2020), after his dog died from ingesting moldy water
from a bathroom in Plaintiff’s rental property. Plaintiff claims that the moldy water
was caused by his landlord’s failure to make repairs to his rental property in violation
of Neb. Rev. Stat. § 76-1419 (Westlaw 2020) (landlord to maintain fit premises).
Plaintiff also claims that his landlord conveyed “false information to the court
because he did not want to be responsible for the action he left in the house,” forcing
Plaintiff and his family to vacate the property without their security deposit.
                                  II. DISCUSSION

       Federal district courts are courts of limited jurisdiction. Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The subject-matter jurisdiction of
the federal district courts is generally set forth in 28 U.S.C. §§ 1331 and 1332. Under
these statutes, federal jurisdiction is available only when the parties are of diverse
citizenship and the amount in controversy exceeds $75,000, or when a “federal
question” is presented. “If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

       Subject-matter jurisdiction is proper pursuant to 28 U.S.C. § 1332, commonly
referred to as “diversity-of-citizenship” jurisdiction, when “the citizenship of each
plaintiff is different from the citizenship of each defendant.” Ryan v. Schneider Natl.
Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001). In addition, the amount in
controversy must be greater than $75,000.00. 28 U.S.C. § 1332(a).

       Subject-matter jurisdiction is also proper under 28 U.S.C. §§ 1331 when a
plaintiff asserts a claim arising under a federal statute, the Constitution, or treaties
of the United States, commonly referred to as “federal-question” jurisdiction.
McLain v. Andersen Corp., 567 F.3d 956, 963 (8th Cir. 2009). Under this type of
jurisdiction, and in order to bring a claim under 42 U.S.C. § 1983, a plaintiff must
allege that the defendants deprived her of a right secured by the Constitution or laws
of the United States and that the alleged deprivation was committed under “color of
state law.” West v. Atkins, 487 U.S. 42, 48 (1988); Buckley v. Barlow, 997 F.2d 494,
495 (8th Cir. 1993).

      Plaintiff’s Complaint does not allege that he is a citizen of a different state
than each defendant, that the amount in controversy exceeds $75,000, nor do
Plaintiff’s allegations present a “federal question.”1 Therefore, Plaintiff has failed to

      1
        Rather, Plaintiff presents state-law claims that belong in Nebraska district or
county court. See Neb. Rev. Stat. § 76-1409 (Westlaw 2020) (“The district or county
court of this state may exercise jurisdiction over any landlord or tenant with respect
establish a basis upon which this court may exercise jurisdiction in this matter, and
this matter must be dismissed.

      IT IS ORDERED:

      1.     This case is dismissed without prejudice for lack of federal subject-
matter jurisdiction.

      2.     Judgment shall be entered by separate document.

      Dated this 24th day of March, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




to any conduct in this state governed by the Uniform Residential Landlord and
Tenant Act or with respect to any claim arising from a transaction subject to the act
for a dwelling unit located within its jurisdictional boundaries.”)

                                         3
